DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Sirling engine is recited in the specification, is this the same as a Stirling engine? 


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: VASIMER engine is not seen or defined in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the solar sail, radiation sail, auxiliary power source, a high voltage positive charged thin shield recited in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5, 7 objected to because of the following informalities: 
Claim 3 recites “beta particles”, then later in the claims uses the Greek letter for beta. Recommended to spell the word beta to keep consistent terminology.
A numeral 5 is seen in the claim set, however there is no text body to claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1-7 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited on the PTO 892.

Claims 2, 4, 6 recite the term “can”. It is not clear if the limitations that follows the term “can” are required in the limitation. The term is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight.
Claims 4, 6, 7 recite the term “it” or “its”. Not clear which part is being referred to by the term.
Claim 1 recites the limitation "the nuclear matter", “the entire system”, “the continuous release”, “the surface”, “the embodiment”.  There is insufficient antecedent basis for this limitation in the claim. Further, each of these instances must refer to a specific part of the structure. For example: what surface is being referred to? Which nuclear matter is being referred to? 
Claim 2 recites the limitation "the excess thermal energy", “the instruments”, “the wasted thermal energy”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the excess thermal energy”. Not clear. The excess energy from what? Claim 2 is an independent claim and stands along, not dependent upon any preceding claims.
Claim 3 recites the limitation "the shielded side", “the unopposed side”, “the thrust”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “…this embodiment thrust”. Not clear. This is the first instance an embodiment has been recited. What embodiment is being referred to?
Claim 3 recites the limitations “if using...” Not clear that what is following the “if” statement is part of the claimed subject matter or simply optional.
Claim 4 recites the limitation "the solar sail", “the same size sail”, “the thrust”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “if humans can survive…” Not clear what is being claimed. The claim reads as a statement of purpose rather that defining an apparatus to achieve the purpose. As stated above, claim 6 is narrative in form. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 7 recites “VASIMER engine”. Not clear. The term VASIMER is not defined in the specification. 
Claim 7 recites the limitation "the shielded side", “the unopposed side”, “the thrust”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “Spreading a thin layer of radiation on the 32 square meter surface.” Not clear how can radiation be spread on a surface? Should this read spreading a radioactive material?
Claim 7 recites the limitations "the 32 square meter surface area", “the alpha or betta particles”, “the object”, “the embodiment”, “the VASIMR engine”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “A 90Sr90Y Radiation Sail exhaust speed”. Not clear. What is exhausting from a solar sail? Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. Hyd Reclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “exhaust” in claim 7, as best understood, is used by the claim to mean “expelling alpha or beta particles” while the accepted meaning is “the escape of used gas or vapor from an engine” The term is indefinite because the specification does not clearly redefine the term.

The above rejections are merely exemplary instances of indefiniteness in the claims. Claims 1-4, 6, 7 are independent claims standing alone. They do not depend upon any earlier claims for subject matter. As stated above the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Recommended for Applicant to view the structure of the claims as writing in the cited patents on the PTO 892.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 7, as best understood, rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al, Revisiting alpha decay-based near-light-speed particle propulsion, Applied Radiation and Isotopes, 8/2016.
In regards to claims 1-4, 6, 7, Zhang discloses a propulsion system based on the decay of nuclear material (section 2 “Principle of alpha decay-based propulsion”, “a bulk decayable material will emit alpha particles in all directions with their momentums canceled out. However, if one side of the emission is shielded by an absorption layer, while the other side emits as usual, this could result in a net recoil force”, “In space, this force can be used for producing long-time acceleration, and eventually, a much higher speed of space travel than the current record can be reached”), Zhang also discloses the nuclear material as Plutonium (section 4 “Calculation of propulsion”, “In this study, 232U, 238Pu, and their dioxides were chosen as the foil materials”). The propulsion means applied to a solar sail (as seen in Fig. 1 of Zhang). Figure 1 also discloses similar structure to the figures in the instant application, in which a nuclear material is present on one side of a sheet, and the opposite side of the sheet comprises a shield. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references are Patent and Patent publications which display similar devices of radiation based propulsion as is best understood in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642